DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “distance” between the corners that are adjacent to each other is “equal to or less than 60% of a diameter of an inscribed circle of the ridgeline” on claim 1, lines 8-9; the “clearance angle of the firs side surface is smaller than that of the second side surface” as on lines 17-18 of claim 1; and the limitations of claim 2 (specifically related to the locations of each of the first, second and third side surfaces) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on:
Lines 8-9 “a distance between the corners that are adjacent to each other is equal to or less than 60% of a diameter of an inscribed circle of the ridgeline”.  Distance is a relative term that needs to be further defined.  It is unclear from where to where is this distance taken from.  Does this distance include the length of the corner?  Before the corner starts?  Etc.  Further, it is unclear to which specific “corners” it is referring to.  Further, it is unclear how exactly there is a “diameter” of an inscribed circle of the ridgeline.  Is the ridgeline curved? Further clarification is needed.
Lines 13-14 “positioned closer to a center side of the cutting insert than an extension line of the first cutting edge is”.  However, it is unclear what specifically is meant by “a center side of the cutting insert”?  Where exactly is this “center side” of the cutting insert being located at?  Further, it is unclear where exactly this “extension line” of the first cutting edge is located at?  Where it is extending to?  Further clarification is needed.
Claim 2 
Lines 2-3 “the second side surface extends to an opposite side thereof to the cutting edge, with the first side surface interposed therebetween”.  The term “thereof” renders the claim indefinite since it is unclear if the second side surface extends to an opposite side of the second side surface; or if the second side surface extends to an opposite side of the cutting edge?  From where to where is the second side surface extending from/to?  Radially? Axially?  As such, it is unclear “therebetween” where is the first side surface interposed at?  Further clarification is needed.
Lines 4-5 “the circumferential side surface further includes a third side surface facing, from the opposite side to the cutting edge, the second side surface”.  The way these limitations have been set forth is unclear.  It is unclear exactly what is the third side surface facing.  Is it facing the cutting edge? Or the second side surface?  Further clarification is needed.  The Examiner notes that in general, the specific locations of where exactly each of the first, second and third side surfaces need to be properly defined and clarified.  
Claims 4-6 each recite on:
Line 2 “the same height”.  There is insufficient antecedent basis for “the same height”, since no height (or same height) has been previously set forth on the claims.  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as obvious over Engstrom et al. US 2008/0304924.
In regards to claim 1, Engstrom discloses a cutting insert (2, see Figures 5-14) comprising: an upper surface (13); a lower surface (14); and a circumferential side surface (15) connecting the upper surface (13) and the lower surface (14) to each other, wherein a ridgeline (wherein cutting edges are disposed) at which the upper surface and the circumferential side surface intersect each other includes a plurality of corners (17) disposed at equal intervals and a plurality of cutting edges (18/19) disposed one by one between the corners adjacent to each other (see Figures 5-7); there is a distance between the corners that are adjacent to each other and there is a diameter of an inscribed circle of the ridgeline (see annotated Figure 7 below), the cutting edges (18/19) include a first cutting edge (18) that is linearly formed (in a top view as on Figure 7) and a second cutting edge (19) that is linearly formed (in a top view as on Figure 7), the second cutting edge (19) has a length that is less than a length of the first cutting edge (18); and (in a side view, along the insert’s axis, as on Figure 8) is positioned closer to a center side of the cutting insert (1) than an (imaginary) extension line of the first cutting edge (18) is, the circumferential side surface (15) includes a first side surface (22) facing the first cutting edge (18) and a second side surface facing the second cutting edge (32), the first side surface (22) having a clearance angle (λ as on cross section A-A on Figure 12) is smaller than that of the second side surface (32) (λ as on cross sections C-C on Figure 12).
However, Engstrom fails to disclose the distance between the corners adjacent to each other is equal to or less than 60% of the diameter of the inscribed circle.

However, Engstrom fails to explicitly disclose that the length of the second cutting edge is less than half a length of the first cutting edge.
Since Engstrom does, however, disclose that the second cutting edge has a length and that the first cutting edge has a length; each of the length of the first and second cutting edges constitute a defined length of the cutting insert. Therefore, the value of the length of the second cutting edge and the value of the length of the first cutting edge, are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the length of the cutting edges will depend on the size of the workpiece being machined and the material of the workpiece being machined. Therefore, since the general conditions of the claim, i.e. that the cutting insert is made up of a defined length of each of the first and second cutting edges, were disclosed in the prior art by Engstrom, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Engstrom’s length of the second cutting edge to be as desired and the length of the first cutting edge to be within a desired range such as having the length of the second cutting edge 
In regards to claim 2, Engstrom as modified discloses the cutting insert according to claim 1, Engstrom as modified also discloses that the second side surface (32) extends to an opposite side thereof to the cutting edge (e.g. extends from the top surface towards the bottom surface), with the first side surface (22) interposed therebetween, the circumferential side surface (15) further includes a third side surface (26) facing, from the opposite side to the cutting edge, the second side surface, and the third side surface is formed as a curved surface recessed toward the center side of the cutting insert.
In regards to claim 3, Engstrom as modified discloses the cutting insert according to claim 2, Engstrom as modified also discloses that the circumferential side surface (15) further includes a fourth side surface (27) connecting the third side surface and the lower surface to each other, and a clearance angle of the fourth side surface is smaller than those of the first side surface and the second side surface (see Figures 8 and 9).
In regards to claim 4, Engstrom as modified discloses the cutting insert according to claim 1, Engstrom as modified also discloses that all the corners (17) are at the same height from the lower surface (see Figures 5 and 8).
In regards to claim 5, Engstrom as modified discloses the cutting insert according to claim 2, Engstrom as modified also discloses that all the corners (17) are at the same height from the lower surface (see Figures 5 and 8).
In regards to claim 6, Engstrom as modified discloses the cutting insert according to claim 3, Engstrom as modified also discloses that all the corners (17) are at the same height from the lower surface (see Figures 5 and 8).
In regards to claim 7, Engstrom as modified discloses the cutting insert according to claim 1, Engstrom as modified also discloses that the first side surface (22) is formed to be 
In regards to claim 8, Engstrom as modified discloses the cutting insert according to claim 2, Engstrom as modified also discloses that the first side surface (22) is formed to be narrower (at least at a middle portion as on Figure 8) with increasing separation from the corner adjacent thereto (see Figure 4).
In regards to claim 9, Engstrom as modified discloses the cutting insert according to claim 3, Engstrom as modified also discloses that the first side surface (22) is formed to be narrower (at least at a middle portion as on Figure 8) with increasing separation from the corner adjacent thereto (see Figure 4).
In regards to claim 10, Engstrom as modified discloses the cutting insert according to claim 4, Engstrom as modified also discloses that the first side surface (22) is formed to be narrower (at least at a middle portion as on Figure 8) with increasing separation from the corner adjacent thereto (see Figure 4).
In regards to claim 11, Engstrom as modified discloses the cutting insert according to claim 5, Engstrom as modified also discloses that the first side surface (22) is formed to be narrower (at least at a middle portion as on Figure 8) with increasing separation from the corner adjacent thereto (see Figure 4).
In regards to claim 12, Engstrom as modified discloses the cutting insert according to claim 6, Engstrom as modified also discloses that the first side surface (22) is formed to be narrower (at least at a middle portion as on Figure 8) with increasing separation from the corner adjacent thereto (see Figure 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722